Motion Denied and Order filed April 5, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00376-CV
                                   ____________

                         OLIVIA REYNER, Appellant

                                        V.

                          AKIKO KIMURA, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1165727

                                   ORDER

      Appellant’s brief was originally due December 16, 2021. We granted an
extension of time to file appellant’s brief until March 16, 2022. When we granted
this extension, we noted that no further extensions would be granted absent
exceptional circumstances.    Appellant has filed a motion to abate the appeal,
seeking more time to file a brief. The motion is DENIED.

      Unless appellant files a brief with this court on or before May 5, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.